FILED
                            NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TORRANCE ALWIN JACKO, Sr. and                    No. 11-71461
LISA JACKO,
                                                 Tax Ct. No. 4599-10
               Petitioners - Appellants,

  v.                                             MEMORANDUM *

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Torrance Alwin Jacko, Sr., and Lisa Jacko appeal pro se from the Tax

Court’s decision following a bench trial upholding the Commissioner of Internal

Revenue’s deficiency and additions for tax year 2004. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
26 U.S.C. § 7482(a). We review de novo the Tax Court’s legal conclusions, and

for clear error its factual findings. Johanson v. Comm’r, 541 F.3d 973, 976 (9th

Cir. 2008). We affirm.

       The Tax Court properly upheld the tax deficiency because the Jackos did not

submit any evidence substantiating their claimed deductions. See Norgaard v.

Comm’r, 939 F.2d 874, 877 (9th Cir. 1991) (the taxpayer carries the burden of

establishing entitlement to a deduction).

       We do not consider the documents attached to the Jackos’ opening brief that

were not part of the record below. See Tonry v. Sec. Experts, Inc., 20 F.3d 967,

974 (9th Cir. 1994) (“[It is a] basic tenet of appellate jurisprudence . . . that parties

may not unilaterally supplement the record on appeal with evidence not reviewed

by the court below.”).

       AFFIRMED.




                                            2                                      11-71461